Title: George Tucker to James Madison, 17 September 1832
From: Tucker, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University.
                                
                                Sep. 17. 1832
                            
                        
                        The inclosed letter to the Executive committee upon a small but most desirable change in the lecture hours,
                            has been signed, as you will perceive, by all the Professors, except Dr. Blaettermann, & has already been approved
                            by Mr. Randolph. Dr. B. is unwilling to give up any part of the 2 hours, but as he has only 7 students out of about 105,
                            (the present number of matriculates) & 6 of these prefer attending Mr. Hervé, I hope his refusal will not prevail
                            against the wishes of the others, especially as his school will share the benefit of the extension of time in the afternoon
                            with the other schools. With great respect, I am—Dear Sir, your obedt. Servt.
                        
                            
                                George Tucker
                            
                        
                    P. S. As a copy of this letter has been sent to Mr. Cabell & Genl. Cocke, (the other members of the Executive
                            Committee) it will save time to signify your answer to our application immediately to the University.